Name: Council Regulation (EU) NoÃ 627/2013 of 27Ã June 2013 amending Regulation (EU) NoÃ 7/2010 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: trade;  EU finance;  tariff policy;  agricultural activity;  industrial structures and policy
 Date Published: nan

 29.6.2013 EN Official Journal of the European Union L 179/43 COUNCIL REGULATION (EU) No 627/2013 of 27 June 2013 amending Regulation (EU) No 7/2010 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure sufficient and uninterrupted supplies of certain goods that are insufficiently produced in the Union and to avoid any disturbances on the market for certain agricultural and industrial products, autonomous tariff quotas have been opened by Council Regulation (EU) No 7/2010 (1). Products within those tariff quotas can be imported at reduced or zero duty rates. For the same reasons relating to supplies and disturbances it is necessary to open, with effect from 1 July 2013, new tariff quotas at reduced or zero duty rates for an appropriate volume for the ten products with order numbers 09.2644 and 09.2663 to 09.2671. (2) Moreover, for the autonomous tariff quotas of the Union with order numbers 09.2620 and 09.2633 the product description should be adapted, and for order number 09.2629 another TARIC code should be added. (3) For the autonomous tariff quotas of the Union with the order numbers 09.2917 and 09.2632, an end date of 31 December 2013 should be inserted, as it is not in the interest of the Union to continue granting such quotas beyond that date. (4) Since the new tariff quotas should take effect from 1 July 2013, this Regulation should apply from that date and enter into force immediately upon its publication in the Official Journal of the European Union. (5) Regulation (EU) No 7/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 7/2010 is hereby amended as follows: (1) the rows with order numbers 09.2644 and 09.2663 to 09.2671 set out in Annex I to this Regulation are inserted; (2) the rows for the tariff quotas with order numbers 09.2620, 09.2629, 09.2632, 09.2633 and 09.2917 are replaced by the rows set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2013. For the Council The President E. GILMORE (1) OJ L 3, 7.1.2010, p. 1. ANNEX I Tariff quotas referred to in point (1) of Article 1 Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2663 ex 1104 29 17 10 Milled sorghum grains that have been at least hulled and de-germed for use in the manufacture of loose fill packaging products (1) 1.7-31.12 750 tonnes 0 % 09.2664 ex 2008 60 19 30 Sweet cherries containing added spirit, whether or not with a sugar content of 9 % by weight, of a diameter of not more than 19,9 mm, with stone, for use in chocolate products (1) 1.7-31.12 500 tonnes 10 % (2) ex 2008 60 39 30 09.2665 ex 2916 19 95 30 Potassium (E,E)-hexa-2,4-dienoate (CAS RN 24634-61-5) 1.7-31.12 4 000 tonnes 0 % 09.2666 ex 3204 17 00 55 Dye C.I. Pigment Red 169 (CAS RN 12237-63-7) 1.7-31.12 20 tonnes 0 % 09.2644 ex 3824 90 97 96 Preparation containing by weight:  55 % or more but not more than 78 % of dimethyl glutarate  10 % or more but not more than 28 % of dimethyl adipate and  not more than 25 % of dimethyl succinate 1.7-31.12 3 000 tonnes 0 % 09.2671 ex 3905 99 90 81 Poly(butyral of vinyl) (CAS RN 63148-65-2):  containing hydroxyl groups of 17,5 - 20 mol %, and  with a median particle size (D50) greater than 0,6 mm 1.7-31.12 5 500 tonnes 0 % 09.2667 ex 8537 10 99 51 Electromechanical switch board:  with a 5-way switch,  with an electric conductor,  with an integrated circuit,  with or without an infra-red receiver for use in the manufacture of products falling within headings 8521 and 8528 (1) 1.7-31.12 3 000 000 units 0 % 09.2668 ex 8714 91 10 21 Bicycle frame, constructed from carbon fibres and artificial resin, painted, lacquered and/or polished, for use in the manufacture of bicycles (1) 1.7-31.12 38 000 units 0 % ex 8714 91 10 31 09.2669 ex 8714 91 30 21 Bicycle front fork, constructed from carbon fibres and artificial resin, painted, lacquered and/or polished, for use in the manufacture of bicycles (1) 1.7-31.12 26 000 units 0 % ex 8714 91 30 31 09.2670 ex 9405 40 39 30 Electric light assembly containing:  printed circuit boards and  Light Emitting Diodes (LED) for the manufacture of backlight units for flat TV sets (1) 1.7-31.12 8 500 000 pieces 0 % (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253 11.10.1993, p. 1). (2) The specific duty shall apply. ANNEX II Tariff quotas referred to in point (2) of Article 1 Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2632 ex 2921 22 00 10 Hexamethylenediamine (CAS RN 124-09-4) 1.1-31.12.2013 40 000 tonnes 0 % 09.2917 ex 2930 90 13 90 Cystine (CAS RN 56-89-3) 1.1-31.12.2013 600 tonnes 0 % 09.2629 ex 7616 99 90 85 Aluminium telescopic handle for use in the manufacture of luggage (1) 1.1-31.12 800 000 units 0 % ex 8302 49 00 91 09.2633 ex 8504 40 82 20 Electric rectifier, with a capacity of not more than 1 kVA, for use in the manufacture of appliances falling within headings 8509 80 and 8510 (1) 1.1-31.12 4 500 000 units 0 % 09.2620 ex 8526 91 20 20 Assembly for GPS system having a position determination function, without display, and a weight of not more than 2 500 g 1.1-31.12 3 000 000 units 0 % (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253 11.10.1993, p. 1).